                    Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 1 of 13




                                             UNITED STATES DISTRICT COURT
                                               DISTRICT OF MASSACHUSETTS



                                                                    Criminal No
                  UNITED STATES OF AMERICA
                                                                    Violations:
                                  V.

                                                                    Count One: Wire Fraud; Aiding and Abetting
                  BINTUTOURE,                                       (18U.S.C. §§ 1343 and 2)

                                        Defendant                   Count Two: Money Laundering Conspiracy
         CD
                                                                    (18U.S.C.§ 1956(h))
    UJ
    o
                   c^;5 ->                                          Forfeiture Allegation:
                   o:i
                                                                    (18 U.S.C. § 981(a)(1)(C) and
o ,o
         0-        l~fL
UJCO               Srf                                              28 U.S.C. § 2461(c))
—
                   f j-. ]—
         c         i-— C I-
u^c:               CO        '
         r.
         1—
         C-- .1                                                     Money Laundering Forfeiture Allegation:
                                                                    (18 U.S.C. § 982(a)(1))

                                                        INFORMATION


                  At all times relevant to this Information:


                                                      General Allegations

                   1.            Defendant Bintu Toure ("TOURE") was an individual who resided in

         Massachxisetts.


                   2.            Victim Company A was a privately-held company based in Houston, Texas,

         specializing in end-to-end supply chain solutions for selling and shippiug food products to

         designated ports globally. Victim Company A's business included the purchase of frozen

         chicken parts from sellers located overseas.

                   3.            Victim Company B was a privately-held company based in Houston, Texas,

         whose business included the purchase of frozen chicken parts from sellers located overseas.

                                                               1
       Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 2 of 13




Victim Company Aand Victim Company B are collectively referred to herein asthe "Victim
Companies."

       4.     BRF S.A. ("BRF") was a publicly-held company organized under thelaws of

Brazil. Headquartered in Sao Paulo, Brazil, BRF was one ofthelargest food companies in the

world, focusing ontheproduction and sale ofpoultry, pork, and processed foods. BRF marketed

several brands, including the "Sadia" brand of food products. Among other things, BRF's

business included the selling and shipment of frozen chicken parts to customers. The domain for

BRF's home page was "www.brf-global.com."

       5.     C. Vale- Cooperativa Agroindustrial Ltda. ("C. Vale") was an agroindustrial

cooperative based in Palotina, Brazil. Among other things, C. Vale'sbusiness included the

selling andshipment of frozen chicken partsto customers. Thedomain for C. Vale's home page

was "www.cvale.com.br."

       6.     Yannick Minang ("Minang") was an individual who resided in Massachusetts.

Minang recruited TOURE to open bankaccounts in theDistrict of Massachusetts, in furtherance

ofthe scheme to defraud described below.

       7.      Cooperating Witness 1 ("CW-1") was an individual who resided in

Massachusetts. TOURE recruitedCW-1 to open bank accounts in the District of Massachusetts

at Minang's direction, in fiirtherance of the scheme to defraud described below.

                                       Scheme to Defraud


       8.      Beginning in or aboutNovember 2018, and continuing through in or about May

2019,TOURE participated in a scheme and artifice to defraud andfor obtaining money and

property from theVictim Companies, and others, byfraudulently deceiving these victims into
           Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 3 of 13




wiring funds to various bank accounts opened byTOURE and CW-1 and under Minang's
control.

       9.        The victims of the scheme, who believed that they were purchasing frozen

chicken parts from the real BRF or C. Vale, were provided with fraudulent invoices from

spoofed email accounts, z.e., email accounts made to appear asifthey were affiliated with the
real BRF or C. Vale. These fraudulent invoices directed the victims to wire payment to bank

accounts lhat the victims believed were controlled by the real BRF or C. Vale. In fact, at

Minang's direction, these bank accounts were opened byTOURE and CW-1 inthenames of

BRF and C. Vale (or variations thereof).

           10.   After the victims wired the funds to these sham bank accounts, Minang directed

TOURE and CW-1 (through TOURE) to withdraw thefunds, often in amounts less than $10,000

and/or wire the funds to bank accounts located outside the United States.

           11.   In particular, aspartof thescheme, TOURE opened at least three sham bank

accounts: (i)an account at Santander Bank in thename "BRF Global SA" (the "Sant-0965

Account"); (ii) anaccount at TD Bank in the name "BRF Global SA" (the "TD-9777 Account");

and(iii) an account at TD Bank in thename "BRF Global SA" (Ihe "TD-3199 Account").

TOURE provided Minang withthe documentation forthese accounts andtheinformation to

login and accessthese accounts online.

           12.   After receiving fraudulent invoices as described in paragraph 9, victims of the

scheme wired funds to these sham accounts. TOURE withdrew proceeds of the fraud from these

accounts and provided the funds to Minang, who would generally give TOURE a percentage of

the funds to keep as a fee.

                                                  3
       Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 4 of 13




       13.     For instance, on or about March 25,2019, Victim Company A received a

fraudulent invoice for frozen chicken parts from an emailaddress with the domain name"brf-

globalfoods.com." This email was spoofed to appear as if it hadcome from thedomain forthe

real BRF, which is "brf-global.com." The invoice directed Victim Company A to send payment

in the amount of $283,500 to the TD-9777 Account.

       14.     Later that same day. Victim Company A received another email from an account

with the domainname "brf-globalfoods.com," this time directingpayment be sent to the TD-

3199 Account instead.

       15.     On or about March 26,2019, Victim Company A wired $85,050 to the TD-3199

Account, as the depositfor its order of frozen chicken parts.

       16.     On or about March29,2019, at Minang's direction, TOUREwithdrew$15,000

from the TD-3199 Account at a TD Bank branch in Norwood, Massachusetts. On or about

March 30,2019, at Minang's direction, TOURE withdrew $21,000 from the TD-3199 Account

at a TD Bank branch in Quincy, Massachusetts.

       17.     On or aboutApril 1,2019, at Minang's direction, TOURE transferred $34,453.06

from the TD-3199 Account to an account at a bank in Portugal in the name of an individual

known to the government.

       18.     On or about April 3,2019, Victim Company A wired $198,450 to the TD-3199

Account, representing the remaining balancefor its order of frozen chickenparts.

       19.     On or about April 5,2019, at Minang's direction, TOUREtransferred $119,970

via two separate wiretransfers fromthe TD-3199 Account to accounts at banksin Spain.
        Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 5 of 13




       20.       Victim Company A never received thefrozen chicken parts it ordered andfor

which it paid.

       21.       As partofthescheme, at Minang and TOURE's direction, CW-1 opened at least

two bank accounts: (i) an account at Bank ofAmerica in the name "Sadia          BRF SA"^ (the
"BOA-2967 Account") and(ii) an account at Santander Bankin the name "CVale SA"(the

"Sant-6739 Account) (collectively, withthe Sant-0965 Account, the TD-9777 Account, the TD-

3199 Account, and the BOA-2967Account, the "Fraudulent Accounts").

       22.       After receiving fraudulent invoices as described in paragraph 25 below, victims of

the scheme wired fimds to the BOA-2967 Account and the Sant-6739 Account. At Minang's

instruction, TOUREdirected CW-1 to withdraw proceeds ofthe fraud fromthese accountsand

to provide thefunds to TOURE, who then provided the funds to Minang. TOURE generally
gave CW-1 a percentage of the funds to keep as a fee.

        23.      At Minang's instruction, TOURE also directed CW-1 to wire transfer funds from

these accounts to bank accounts located outside the United States—^including to some of the

same bank accounts that received funds from the TD-3199 Account.

        24.      For instance, on or about January 29,2019, Victim Company B received an email

with a catalog for frozen chicken parts from the email address "export@c-vale.com." This email

was spoofed to appear asif it had come from thedomain forthereal C. Vale, which is
"cvale.com.br."




        ^ CW-1's name was included in the name ofthis account, but has been omitted here.
                                                  5
           Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 6 of 13




       25.       On or about February 6,2019, Victim Company B received an email from the

same spoofed email address ("export@c-vale.com") with a fraudulent invoice for frozen chicken
parts tobedelivered to Chile, directing payment inthe amount of$218,700 to the Sant-6739
Account. The fraudulent invoice listed "BRF S.A. —SADIA" rather than C. Vale as the "Seller"

for the shipment. Victim Company Bresponded to this email topoint out that the quantity and
the price quoted was incorrect, and inresponse received a revised, though still fraudulent,
invoice.

       26.       Victim Company B then advised that the transaction would be delayed until after

April 2,2019. An updated invoice directed Victim Company Bto pay a 30% deposit of$8,580
to the Sant-0965 Account, an account TOURE had opened in the name"BRF Global SA."

       27.       On or aboutApril 10,2019, Victim Company B received an email from

export@c-vale.com providing updated payment instructions and directing payment ofthe 30%
depositbe sent to the Sant-6739 Account.

       28.       On or about April 12,2019, Victim Company B wired $8,580 to the Sant-6739

Account, as the deposit for an orderof frozen chicken parts.

       29.       On or about April 15,2019,CW-1 withdrew $8,500 from the Sant-6739 Account

and provided the funds to TOURE.

        30.      Onor about April 18,2019, Victim Company B wired $8,062.50 to the Sant-6739

Account, as the depositfor a secondorder of frozen chickenparts.

           31.   On or about April 22,2019, Victim Company B wired $3 8,832.50 to the Sant-

6739 Account, representing the remaining balance for its orders of frozen chicken parts.
        Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 7 of 13




       32.       On or aboutApril23,2019, CW-1 withdrew $8,000 firom the Sant-6739 Account

and provided the funds to TOURE.

       33.       On or about April24,2019, CW-1 withdrew $6,500 firom the Sant-6739 Account

and provided the funds to TOURE.

       34.       On or about April 24,2019, at the direction of Minang andTOURE, CW-1

transferred $24,000 from the Sant-6739 Account to an account at a bankin Portugal.

       35.       Victim Company B never received theftozen chicken parts it ordered andfor

which it paid.

       36.       Over the course ofthe scheme, victims wired more than $600,000 to sham bank

accounts controlled by TOURE, CW-1, and Minang.
        Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 8 of 13




                                             COUNT ONE
                                   Wire Fraud; Aiding and Abetting
                                      (18U.S.C. §§ 1343 and 2)

       The United States Attorney charges:

       37.      The United StatesAttorney re-alleges and incorporates by reference paragraphs 1-

36 of this Information.

       38.      On or about the date set forth below, in the District of Massachusetts, and

elsewhere, the defendant,

                                           BINTUTOURE,

having devised and intending to devise a scheme and artifice to defiraud, andfor obtaining money

and property bymeans ofmaterially false andfi:audulent pretenses, representations, andpromises,

did transmit and causeto be transmitted by means ofwire communications in interstateandforeign

commerce, writings, signs, signals, pictures, andsounds for thepurpose of executing the scheme

to defraud, as set forth below:

                                                           Description
                                  $198,450 vdre transfer firom Victim Company A in Texas to the
             4/3/19
                                  TD-3199 Account in Massachusetts.


       All in violation of Title 18, United State Code, Sections 1343 and 2.
        Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 9 of 13




                                            COUNT TWO
                                    Money Laundering Conspiracy
                                       (18 U.S.C.§ 1956(h))

       The United States Attorney further charges:

       39.     The United StatesAttorneyre-alleges and incorporates by referenceparagraphs 1-

36 of this Information.

       40.       On or about November 2018 through May 2019, in the District of

Massachusetts, and elsewhere, the defendant,

                                           BINTU TOURE,

conspired with Minang, CW-1, andothers known andunknown totheUnited States Attorney to:

               (a)        conduct and attempt to conduct financial transactions, to wit, withdrawals

                          and wire transfers from the Fraudulent Accounts, knowing that the property

                          involved in such transactions represented the proceeds of some form of

                          unlawful activity, and which in fact involved the proceeds of specified

                          unlawful activity, that is, wire fraud in violation of 18 U.S.C. § 1343, and

                          knowing that the transactions were designed, in whole and in part, to

                          conceal and disguise the nature, location, source, ownership, and control of

                          theproceeds of specified unlawful activity, in violation ofTitle 18, United

                          States Code, Section 1956(a)(l)(B)(i);

               (b)        conduct and attempt to conduct financial transactions, to wit, withdrawals
                          from the Fraudulent Accounts, knowing that the property involved in such

                          transactions represented the proceeds of some form of unlawful activity,

                          and which in fact involvedthe proceeds of specified unlawfiil activity, that
Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 10 of 13




              is, wire fraud, in violation of 18 U.S.C. § 1343, knowing that the

              transactions were designed in whole and in part to avoid a transaction

              reporting requirement under State and Federal law, in violation of Title 18,

              United States Code, Section 1956(a)(l)(B)(ii);

       (c)    transport, transmit, and transfer, and attempt to transport, transmit, and

              transfera monetary instrumentand funds from a place in the United States

              to andthrough a placeoutside the UnitedStates, knowing thatthe monetary

               instrument and funds involved in the transportation, transmission, and

              transfer represented the proceeds of some form of unlawful activity and

               knowing that such transportation, transmission, and transferwas designed

               in whole and in part to conceal and disguise the nature, location, source,

               ownership, and control of the proceeds of specifiedunlawftil activity, that

               is, wire fraud, in violation of 18 U.S.C. § 1343, in violation of Title 18,

               United States Code, Section 1956(a)(2)(B)(i); and

       (d)     knowingly engage and attempt to engage in monetary transactions in

               criminally derived property of a valuegreater than $10,000, that is, funds m

               the Fraudulent Accounts, where such property was derived from specified

               unlawful activity, that is, wire fraud, in violation of 18 U.S.C. § 1343, in

               violation of Title 18, United States Code, Section 1957.

All in violation of Title 18, United States Code, Section 1956(h).




                                        10
       Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 11 of 13




                                 FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and28 U.S.C. § 2461(c))

       41.     Upon conviction of oneor more of theoffenses in violation of Title 18, United

States Code, Section 1343, set forth in Count One ofthis Information, the defendant,

                                         BINTUTOURE,

 shallforfeit to the United States, pursuantto Title 18,United States Code, Section 981(a)(1)(C),

 and Title 28, United States Code, Section 2461(c), any property, real or personal, which

 constitutes or is derived from proceeds traceable to the offenses.

       42.     If any of the propertydescribedin Paragraph 41, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdictionof the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannotbe dividedwithout
                   difficulty;

it is the intentionof the United States,pursuantto Title 28, United States Code, Section2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of anyother

property ofthe defendant upto the value of the property described in Paragraph 41 above.

       Allpursuant to Title 18, United States Code, Section 981(a)(1)(C), andTitle 28,United

States Code, Section 2461(c).




                                                 11
      Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 12 of 13




                   MONEY LAUNDERING FORPEITURE ALLEGATION
                                     (18 U.S.C.§ 982(a)(1))

       The United States Attorney further alleges:

       43.    Upon conviction of the offense in violation of Title 18,United States Code,

Sections 1956(h), set forth in CountTwo of this Information, the defendant,

                                        BINTUTOURE,

shall forfeit to the United States, pursuant to Title 18,United States Code, Section 982(a)(1),

any property, real orpersonal, involved in such offense, and any property traceable to such
property. The property to beforfeited includes, butis notlimited to,thefollowing:

               a. $629,118, to be enteredin the form of a forfeituremoneyjudgment.


       44.     If any ofthe property described in Paragraph 43, above, as being forfeitable

pursuant to Title 18, United States Code, Section 982(a)(1), as a result ofany act or omission of
the defendant —

                   a. cannot be located upon the exercise of due diligence;

                   b. has been transferred or sold to, or deposited with, a third party;

                   c. has been placed beyond the jurisdiction of the Court;

                   d. has been substantially diminished in value; or

                   e. has beencommingled with otherproperty whichcannotbe divided
                       without difficulty;

it is the intention of the United States, pursuant to Title 18,United States Code, Section 982(b),

incorporating Title 21,United States Code, Section 853(p), to seek forfeiture of anyother

property ofthedefendant upto the value oftheproperty described inParagraph 43 above.

                                                 12
      Case 1:19-cr-10369-MLW Document 1 Filed 09/27/19 Page 13 of 13




      All pursuant to Title 18,UnitedStates Code, Section 982(a)(1).


                                                     Respectfully submitted,


                                                     ANDREW E.LELLING
                                                     Umted-States Attorney

                                          By:
                                                     William B. Brady
                                                     Jordi de Llano
                                                     Assistant United States Attomeys


Dated: September 27,2019




                                                13
